                                         Case 3:20-cv-01891-CRB Document 176 Filed 04/23/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT

                                   9                                 NORTHERN DISTRICT OF CALIFORNIA

                                  10                                          San Francisco Division

                                  11     DISH NETWORK L.L.C.,                               Case No. 20-cv-01891-CRB(LB)
                                  12                    Plaintiff,
Northern District of California
 United States District Court




                                                                                            ORDER REGARDING DISCOVERY
                                  13             v.                                         PROCEDURES AND SCHEDULE
                                  14     JADOO TV, INC., et al.,                            Re: ECF No. 173
                                  15                    Defendants.

                                  16

                                  17      The district judge referred all discovery matters to the undersigned. See Order of Reference,
                                  18   ECF No. 173 (referencing ECF Nos. 148, 170).
                                  19      First, the initial case-management conference is on September 11, 2020. (ECF No. 160). The
                                  20   case was transferred to the Northern District only recently. The parties have agreed to extend
                                  21   discovery by six months. (ECF Nos. 170 at 3, 175 at 2–3). That approach makes sense given the
                                  22   current schedule.
                                  23      Second, for any discovery disputes, the parties must comply with the undersigned’s standing
                                  24   order (attached). The dispute procedures in it require, among other things, that if a meet-and-
                                  25   confer by other means does not resolve the parties' dispute, lead counsel for the parties must meet
                                  26   and confer in person (if counsel are local) and then submit a joint letter brief with information
                                  27   about any unresolved disputes. The letter brief must be filed under the Civil Events category of
                                  28   “Motions and Related Filings > Motions – General > Discovery Letter Brief.” After reviewing the

                                       ORDER – No. 20-cv-01891-CRB (LB)
                                         Case 3:20-cv-01891-CRB Document 176 Filed 04/23/20 Page 2 of 2




                                   1   joint letter brief, the court will evaluate whether future proceedings are necessary, including any

                                   2   further briefing or argument.

                                   3

                                   4      IT IS SO ORDERED.

                                   5      Dated: April 23, 2020                      ______________________________________
                                                                                     LAUREL BEELER
                                   6                                                 United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28

                                       ORDER – No. 20-cv-01891-CRB (LB)                  2
